Citation Nr: 1454080	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for respiratory condition, claimed as breathing problems due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979, June 1981 to January 1987, and January 1987 to June 1997, to include service in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran has since moved to Connecticut, and jurisdiction has been transferred to the RO in Hartford, Connecticut.

The Board observes that the Veteran filed an original claim for compensation benefits seeking service connection for an undiagnosed illness manifested by chest pain, headaches, and difficulty breathing due to service in the Persian Gulf War.  In the November 2009 rating decision, the RO characterized the issue simply as entitlement to service connection for an undiagnosed illness, and the RO denied the claim.  The RO also granted service connection for anxiety disorder and maintained that the Veteran's complaints of headaches, shortness of breath, and chest pain were considered a symptom of his anxiety disorder in accordance with the findings from a September 2009 VA examination.  In the March 2010 notice of disagreement, the Veteran expressly indicated that he was appealing the denial of service connection for chest pain and difficulty breathing and also included another condition, "unexplained leg rashes."  The March 2012 statement of the case continued to characterize the issue as simply entitlement to service connection for an undiagnosed illness, and noted that the results from the September 2009 VA examination indicated that his chest pain with associated headaches and difficulty breathing were associated with his anxiety disorder for which service connection had been established.  In VA Form 9 filed in March 2012, the Veteran expressly indicated that he continued to disagree with the disposition of the chest pain issue and asserted new claims for service connection for fatigue, fibromyalgia, and irritable bowel syndrome.  In a March 2014 rating decision, the RO granted service connection for costochondritis (claimed as chest pain), gastroesophaegeal reflux disease, and dermatitis (claimed as unexplained leg rashes), and denied service connection for irritable bowel syndrome, fibromyalgia, and chronic fatigue syndrome.  In the May 2014 supplemental statement of the case the RO re-characterized the issue as entitlement to service connection for respiratory condition (claimed as breathing problems due to Gulf War Syndrome).  The Board finds this re-characterization accurately reflects the scope of appellate review as the only issue remaining for which an expression of disagreement was entered is the respiratory claim. 


The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations from December 1990 to June 1991. 

2. The Veteran does not have a current diagnosis of a respiratory condition during the pendency of the claim; his complaints of breathing problems are attributed to a known clinical diagnosis, and are not otherwise shown to be a separate and distinct disability pattern relating to a respiratory disorder. 


CONCLUSION OF LAW

A respiratory condition claimed as breathing problems, due to an undiagnosed illness, was not incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in April 2009 and May 2009, prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records relevant to these claims that have not been requested or obtained. 

It should be noted that the Veteran's private medical records show that he was prescribed the medication Albuterol.  However, there is nothing in the records to indicate a related diagnosis, nor the name of the prescribing physician.  The Veteran has not identified any outstanding records relevant to this diagnosis.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, pertinent to the Veteran's claim for service connection, he was afforded VA examinations in September 2009, April 2013, and April 2014.  An addendum opinion was provided in May 2014.  The Board finds that the VA examination reports and addendum opinion are adequate to decide the issue on appeal.  The examinations are predicated on interviews with the Veteran as well as physical examination and, further, the examiners noted review of the record, to include the Veteran's service treatment records and private medical records.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, the Veteran has not challenged the adequacy of the examination reports or opinions.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

 II. Analysis

The Veteran seeks to establish service connection for a respiratory condition, claimed as breathing problems due to an undiagnosed illness.  The Veteran contends that the problems with his breathing are related to his service in the Persian Gulf. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease per VA regulations, presumptive service connection and service connection on the basis of continuity of symptomatology are not for consideration.

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA is to pay compensation to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome for example), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. §§ 3.317(a)(1) and (2)(i) (2014).  

"[O]bjective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Signs and symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Id. at § 3.317(b) (2013).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at § 3.317(a)(4) (2014).  

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) if there is affirmative evidence that the chronic disability was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that the chronic disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the chronic disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  Id. at § 3.317(a)(7) (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records show infrequent complaints of breathing problems.  In December 1987, the Veteran went to a Navy doctor for rib pain and breathing issues after falling off of a sofa.  The doctor treated the pain with medication.  In September 1990, the Veteran was seen by a Navy doctor for chest pain, and reported shortness of breath.  The doctor diagnosed the pain as osteochondritis.  Thereafter, the Veteran was deployed to Southwest Asia in December 1990.  

The Veteran's extensive post-service private treatment records show multiple doctor visits, to include more than one hospitalization.  The records show two doctor visits in July 2003, one concerning complaints of shortness of breath after walking long distances, and the other mentioning shortness of breath related to what the Veteran's physician reported as "atypical chest pains...complicated by mood disorder."  In March 2008 the Veteran was hospitalized overnight for chest pains, and at that time he reported shortness of breath. 

Lay statements from the Veteran and his wife indicate that he suffers from breathing problems, which are exacerbated by strenuous activity or exercise. 

In September 2009, the Veteran underwent a Persian Gulf War examination.  The examiner, who reviewed the entirety of the Veteran's medical records, determined that the Veteran had symptoms of atypical chest pain with associated headaches and difficulty breathing that were as likely as not related to an underlying anxiety disorder.  The examiner provided the rationale that the Veteran had a history of multiple cardiac and respiratory tests which failed to show a possible etiology for the symptoms.  The examiner maintained that these symptoms were aggravated by stress and anxiety.  

Thereafter, the Veteran underwent a VA mental examination in September 2009, in response to his claim for service connection for chest pains, trouble breathing and headaches.  The examiner performing the exam reviewed the Veteran's medical file and noted a history of panic attacks resulting in hospitalization, despite normal results from electrocardiogram tests, x-rays and blood tests.  The examiner diagnosed somatization disorder with anxiety. 

In April 2013, the Veteran was given a Gulf War General Medical Examination.  The examiner noted no respiratory issues at that time. 

In August 2013, the Veteran was seen by a private dermatologist for a skin disorder.  The notes from that visit show that at some point prior to that visit, the Veteran had been prescribed Albuterol.  A review of the Veteran's medical records shows no diagnosis of any kind that can be related to this prescription.  Furthermore, there is no indication of which of the Veteran's doctors prescribed the medication.  

In April 2014, the Veteran was afforded a VA examination for respiratory conditions.  The examiner noted the Veteran's report that he was given the Albuterol due to his history of breathing problems, but that its use only intermittently lessened his symptoms.  The examiner opined that if the Veteran suffered from obstructive lung disease, the Albuterol would improve his symptoms.  She indicated that the Veteran does not show consistent or reproducible improvement with the use of the drug, which she would expect from someone suffering from obstructive lung disease.  The examiner further noted that the Veteran has not been diagnosed with asthma, despite being given the Albuterol.  She indicated in her report that the Veteran's condition requires the intermittent use of inhaled medications, but concluded the Veteran does not currently have a diagnosis of chronic respiratory condition.  In an addendum opinion in May 2014, the examiner clarified that the Veteran has no diagnosis nor does he have a pattern of symptoms resulting in a disability. 

The Board accords great probative weight to the September 2009 and April/May 2014 VA opinions showing that the Veteran does not have breathing problems related to an undiagnosed illness.  The 2009 examiner reviewed the full record, including the Veteran's service and post-service treatment records documenting his medical history, and provided an examination that had a clear conclusion, contained data to support that conclusion, and had a well-reasoned medical explanation explaining the two.  See Stefl v. Nicholson, supra.  Likewise, the Veteran's full medical history was reviewed for the 2014 opinion, which had a well-reasoned medical explanation connecting the data to a clear conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.)  The Veteran's breathing problems have been associated to a known clinical diagnosis of anxiety disorder for which service connection is in effect, and have not otherwise been shown to be a separate and distinct disability pattern related to a respiratory disorder.  Thus, the medical evidence shows that there no objective indications of a chronic respiratory disability resulting from an undiagnosed illness.  

The Board has considered the lay statements of the Veteran and his wife, regarding his respiratory issues and their allegations that he has breathing problems related to his military service.  The Veteran is competent to report on symptoms that he experiences because this requires only personal knowledge as it comes to him through his senses, and his wife is competent to report on symptoms or facts of events that she has observed.  Lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  The probative value of lay medical evidence, however, is a function of the nature of the condition and the overall factual complexity of the case.  The fact that the Veteran suffers from chronic breathing problems is not in dispute.  Rather, the question presented here is the etiology of the breathing problems where there are multiple potential causes.  Thus, the factual picture presented is complex.  Whether the Veteran's condition is due to an undiagnosed illness as opposed to a known clinical diagnosis cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's chronic breathing problems is not within the realm of knowledge of a non-expert given the co-existence of several disabilities and the nature of Gulf War illnesses.  As the evidence does not show that the Veteran and his wife have expertise in medical matters, the Board concludes that their nexus opinion is of less probative value than the expert medical opinions provided by the September 2009 and April/May 2014 examiners.  As such, the assertions of the Veteran and his wife as to etiology are outweighed by the more probative September 2009 and April/May 2014 opinions. 

In reaching the foregoing conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for respiratory condition, claimed as breathing problems due to an undiagnosed illness.  As such, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for respiratory condition, claimed as breathing problems due to an undiagnosed illness, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


